The first question discussed in the opinion relates to instruction No. 1, which was a preliminary instruction and did nothing more than state the issues made by the pleadings of the respective parties. That instruction did not submit any issue to the jury. The instructions which followed this made it very plain to the jury that they were to decide the issues presented upon the evidence which had been admitted. I do not see how the appellant could have been harmed by the failure to embody in the instruction the clause "as specifically set forth herein."
I am also not in accord with what is said in the opinion with reference to the specific grounds of negligence being "dependent each upon the other." As I view the matter, if the jury found that the appellant was negligent with reference to the platform and that that negligence was the proximate cause of the accident, this would have been sufficient to sustain the verdict, and the same would be true as to the defect in the car door.
For the reasons indicated, I dissent.
BLAKE, JEFFERS, and DRIVER, JJ., concur with MAIN, J. *Page 371